Mr. Justice Hand delivered the opinion of the court: The board of review of DeKalb county held that the parsonage of the First Congregational Church of the city of DeKalb was subject to taxation, and that decision has been certified to this court for review by the Auditor of Public Accounts under the provisions of the Revenue act. The First Congregational Church of DeKalb owns two adjoining lots in the city of DeKalb, upon one of which is located its church building and upon the other its parsonage, which latter building is occupied by the pastor and his wife and two children as a home. The pastor was called and examined before the board of review as a witness. His testimony was not contradicted, and it appears therefrom the parsonage stands about thirty feet from the church and is two stories high. On the first floor there are a hall and five rooms,—that is, a parlor, sitting room, dining room, kitchen and the pastor’s study. On the second floor there are a hall and five rooms intended for sleeping rooms, and bath. The house is fitted up with the ordinary furniture and utensils for housekeeping. In the study the pastor has a desk and books and there prepares his sermons, etc., and he and his family have no other dwelling house or home in the city of DeKalb. The pastor also testified the duties of the pastor were to have entire charge of the spiritual work of the church and to have a share in the counsels and conferences by which the temporal work of the church was managed; that the officers and committees of the church and other organizations of the church meet at the parsonage; that the pastor is there consulted by people in reference to their spiritual welfare and in regard to their desire to live a godly life; that the marriage rite is solemnized there and also the rite of baptism; that classes meet there at stated intervals for religious instruction and sometimes Sunday school is held in the .parsonage; that the keys of the church and chapel are kept there, as well as decorations used on stated special occasions, and that the utensils of the communion service and the elements used in celebrating the Lord’s Supper are kept and prepared in the parsonage; that the religious and educational work of the church is conducted from the parsonage; that parents of the children in the Sunday school, teachers, and others interested in the work of the church and the various societies, consult together and with the pastor at the parsonage; that two-thirds of the six days of the week are spent in the parsonage in religious work; that in the parsonage the pastor devotes his time to study, meditation and prayer and the preparation of discourses for .the congregation; that the pastor’s wife is also engaged in religious work in connection with the church, assisting the pastor in the preparation of the sermons, in the church work and in religious instruction, and shares with the officers of the Ladies’ Aid Society, at intervals, in the work of that society; that the parsonage was acquired in order to carry on the wrork of the church more efficiently, by voluntary contributions from the congregation and is maintained by like contributions, and the taxes are paid by voluntary contributions -raised for the purpose of church work. Section 3 of article g of the constitution of 1870 authorizes the legislature to exempt from taxation, by general law, such property as may be used exclusively for religious purposes, and the statute in force at the time of the hearing before the board of review which exempts church property from taxes reads as follows: “All property used exclusively for religious purposes * * * and not leased or otherwise used with a view to profit,” and the question to be determined upon this record is, does the constitution and the statute exempt the parsonage of appellant from taxation ? Under the act of 1872 the legislature exempted from taxation all church property actually and exclusively used for “public worship.” That statute was held not broad enough to exempt from taxation a building which stood upon a lot which was separated from the church property by a sixteen-foot alley, and which was used by the church organization as a place in which to hold Sunday school and for the social purposes of the church and in which the janitor of the church had a room, on the ground that the use to which the building was put was not “public worship.” (In re Walker, 200 Ill. 566.) The legislature amended the statute thereafter so- that it exempted from taxation “all church property actually and exclusively used for public worship and all parsonages or residences actually and exclusively used by persons devoting their entire time to- church work, when the said buildings and the land o-n which said buildings are located (said land to be of reasonable size for the location of said buildings) are owned by the congregation or the church authorities and not used for pecuniary profit.” This statute was held unconstitutional in People v. First Congregational Church, 232 Ill. 158, in so far as it attempted to exempt from taxation parsonages, and the present statute was passed, which follows substantially the language of the constitution. In determining whether the parsonage of the appellant is exempt from taxation under the statute now in force it must be borne in mind that all property in this State is subject to taxation unless it is relieved from taxation by the constitution and the statutes which are passed in accordance with the constitution, and that in determining the question whether property is exempt from taxation all statutes must be strictly construed and resolved against the exemption if there is any doubt upon the subject,—that is, the exemption is not to be made by judicial construction, and one claiming benefit under the statute is required to show clearly that the property is exempt within the- contemplation of the law. (Montgomery v. Wyman, 130 Ill. 17; People v. Peoria Mercantile Library Ass'n, 157 id. 369; People v. Watseka Camp Meeting Ass’n, 160 id. 576; Bloomington Cemetery Ass'n v. People, 170 id. 377; Sanitary District of Chicago v. Martin, 173 id. 243; State Council of Catholic Knights v. Board of Review, 198 id. 441; People v. Deutsche Gemeinde, 249 id. 132.) And in determining whether property falls within the terms of the exemption, whether it be constitutional or statutory, it is the primary use to which the property is put which must be considered and not its secondary use, (People v. First Congregational Church, supra; County of Ramsey v. Church of Good Shepherd, 45 Minn. 229;) and if the property is devoted, in a primary sense, to a religious purpose, the fact that it is incidentally used for secular purposes will not destroy the exemption, or if the primary use of the property is secular, the fact that a portion of it is incidentally used fot a religious purpose will not make it exempt from taxation. (People v. First Congregational Church, supra; County of Ramsey v. Church of Good Shepherd, supra.) We think it obvious, therefore, that all would understand and readily concede that a church is a building which in its primary sense is used for a religious purpose,—that is, such use is its principal and general use, and that its occasional use as a lecture room or for other similar use would not destroy the exemption. On the contrary, we think it is equally well understood by all, as the very name signifies, that the primary use of a parsonage is as a home for the pastor and his family,—that is, that such use is its principal and general use, and that the fact that some parts of the parsonage are used for purposes connected with the pastor’s work or the work of the church would not make it a building used exclusively for religious purposes and exempt it from taxation. We think it clear, therefore, that, as was held in People v. First Congregational Church, supra, the primary purpose for which the parsonage in question was acquired and possessed by the appellant is not religious but is secular and that it is not exempt from taxation, and that the amendment of the statute after that case was decided did not change the law in this State so as to exempt the parsonage of the appellant from taxation. This case, in principle, differs in no way from that case, except here we have a little more elaboration- and the evidence points out perhaps more fully the incidental uses of this parsonage than was shown in that case. There is, however, no evidence found in this record which shows that the primary use of the parsonage in this case is other than that of a home provided by the church for the pastor and his family. We think, therefore, it is clear that the parsonage of the appellant does not fall within the terms of the present statute which exempt church property which is used exclusively for religious purposes. While the statute is undoubtedly a valid enactment in so far as it applies to church property exclusively used for religious purposes and exempts such property from taxation, it does not apply .to the parsonage in question, as that property is not used exclusively for religious purposes within the meaning of that constitutional provision. The courts of last resort in numerous States of the Union have had the question here presented for decision before them, and it has very generally been held that residence property belonging to a church and used by its pastor as a home is not exempt from taxation under constitutional provisions similar to those in force in this State, and while many of the constitutions of those States are not worded precisely as is ours, the general principle of taxation announced in those constitutions is very similar to that announced in our constitution and some of the provisions found in those constitutions are substantially identical with ours. At least what has been said by the courts of other States in determining this question is, while not conclusive, very persuasive. (St. Peter’s Church v. Scott County, 12 Minn. 395 ; County of Hennepin v. Grace, 27 id. 503 ; People v. Feitner, 168 N. Y. 494; County of Ramsey v. Church of Good Shepherd, supra; St. Joseph’s Church v. Assessors, 12 R. I. 19; Gerke v. Purcell, 25 Ohio St. 229; Watterson v. Holliday, 77 id. 150; Vail v. Beach, 10 Kan. 214.) The case of Vail v. Beach, supra, is very nearly in point. There the property exempted was such property as was “used exclusively for religious purposes,” and the question then determined was, that a dwelling used by the pastor of the church as a home was not exempt from taxation; and in County of Ramsey v. Church of Good Shepherd, supra, it was held that a parsonage used by the pastor of the church as a home was not used for a religious purpose in a primary sense but for a secular purpose, and was not exempt from taxation. Those cases were cited and relied upon in People v. First Congregational Church, supra. This shows, we think, conclusively, that it was the view of the court at that time that the legislature was without power, under the constitution of 1870, to exempt from taxation a parsonage owned by a church organization and used by its pastor as a home. The cases of Watterson v. Holliday, supra, County of Hennepin v. Grace, supra, and People v. Feitner, supra, clearly establish the proposition that the fact that a parsonage is used by a minister who devotes himself entirely to the services of God and to works of religion and charity, whereby the interests of his church are subserved, does not convert the parsonage from a secular into a religious use. From a careful examination of this record we have reached the conclusion that the parsonage of the appellant is not used exclusively for religious purposes, but is, under the authorities and under the evidence, devoted principally and primarily to secular purposes, and that the board of review did not err in holding that it was subject to taxation. The decision of the board of review of DeKalb county will therefore be approved. n • • • j 11 • Decision approved.